Citation Nr: 1705458	
Decision Date: 02/23/17    Archive Date: 02/28/17

DOCKET NO.  14-43 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	John P. Dorrity, OCVSB


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Rippel, Counsel


INTRODUCTION

The Veteran served on active duty from June 1975 to December 1977. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of June 2011 rating decision of the Newark, New Jersey, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran provided testimony before the undersigned Veterans Law Judge (VLJ) during a January 2017 videoconference.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that he has a present psychiatric disorder, to include PTSD, that is due to events in service.  He testified before the undersigned that he believes two stressful events led to his psychiatric condition.  See Mental health outpatient treatment records dated from 2010 through 2014 from Brick Community Based Outpatient Clinic.  One event involved the Veteran being in proximity to an explosion which injured or caused the death of fellow service members.  He testified that while stationed with an aviation battalion in Germany he was approximately 100 to 200 yards away from a cannon firing/aircraft accident on a flight line where multiple people were injured or killed.  He reported that the incident involved two helicopters that crashed into each other.  He testified, in essence, this has left him frightened; he has thought that it could have been him that was hurt or killed.  He did not seek treatment for his feelings in service  See November 2016 Transcript, pp. 6-9.  

The other stressful event he reported at the hearing also occurred in Germany.  He testified that he was a victim of a sexual assault.  He reported that he fell asleep after drinking in the barracks with other people and woke up to someone assaulting him.  He did not tell anyone because he was ashamed.  See Transcript, pp. 9, 10.  

Here, the Board notes that the Veteran's representative requested at the hearing that the Veteran's unit records be obtained since the crash would have resulted in a report being generated.  He noted that the Veteran's unit, the 205th Aviation Battalion, was a Maintenance Company.  He requested that VA search for any incident or accident record that could verify the Veteran's contention.  Parenthetically, the Board notes that the Veteran's complete service personnel file is part of his VA claims file, and that he has alleged other stressful incidents that have been of a personal nature which did not lead to a search for unit records.  There is no indication that VA requested a search of the Veteran's unit records.  

The Board notes that VA must make all necessary efforts to obtain relevant records in the possession of a Federal agency.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Considering the representative's request, the Veteran's current diagnosis and his recent testimony, the AOJ should request his unit records for the period he was in Germany, since these are potentially relevant.  A review of his service personnel records appears to indicate he was in Germany from January 6, 1977, to November 30, 1977, and that he served as a clerk-typist with the 205th Transportation Battalion (E1-WCKF0A).  VA must make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  See 38 U.S.C.A. § 5103A (b), (c) (VA must make a "'reasonable effort" to obtain all relevant records, including records pertaining the claimant's service).  The AOJ should make these efforts, to include contacting Joint Services Records Research Center (JSRRC).  VA should, if necessary, submit multiple requests to the JSRRC covering the relevant time window in 60-day increments, given the JSRRC's 60-day requirement.  Gagne v. McDonald, 27 Vet. App. 397 (2015).  

Additionally, the Veteran testified that he is receiving disability benefits from the Social Security Administration (SSA) in part due to psychiatric disability.  The record reflects that he was found disabled by SSA as of May 2012.  Where there is actual notice to VA that the appellant is receiving disability benefits from SSA, VA has the duty to acquire a copy of the decision granting SSA disability benefits and the supporting medical documentation relied upon.  Murincsac v. Derwinski, 2 Vet. App. 363 (1992).  The AOJ should thus obtain the supporting medical documentation relied upon by SSA in making the disability benefits decision for this Veteran.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Send a summary of the Veteran's alleged stressful event of a flight line crash/explosion and a copy of his DD Form 214 to the JSRRC.  The JSRRC should be requested to provide any additional information that might corroborate the alleged stressful incident.  

All attempts to obtain this information must be documented in the Veteran's claims file.

2.  Obtain supporting medical documentation relied upon by SSA in making the disability benefits decision for this Veteran.  

3.  Then, arrange for the Veteran to undergo a VA examination by an appropriate examiner.  The entire claims file, must be made available to the examiner.  The report of the examination should include a discussion of the Veteran's documented medical history and assertions and all clinical findings should be reported in detail.  The examiner should answer the following questions:

a. Does the Veteran have an acquired psychiatric disorder to include, PTSD?  Please identify any such diagnoses.

b. If there is PTSD, is it at least as likely as not (a 50 percent probability or greater) that the Veteran's diagnosis of PTSD is related to his active duty?

If PTSD is diagnosed, the examiner must identify the stressor(s) supporting the diagnosis.  The examiner should provide an opinion as to whether the Veteran's diagnosis of PTSD is supportable solely by the stressor(s) that has (have) been verified or established in the record.

c. If the Veteran is diagnosed with any other acquired psychiatric disorder, to include depression and or anxiety, is it at least as likely as not (a 50 percent probability or greater) that the Veteran's acquired psychiatric disorder is related to or had its onset in active duty?

4.  Thereafter, readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the.  The Veteran and his representative should be afforded the applicable time period in which to respond, before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




